COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-320-CV
 
IN
THE INTEREST OF A.K.M., M.W.M., AND C.O.M.                                 
                                                                                                        
                                               ----------
            FROM
THE 325th DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
PER CURIAM
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER
 
DELIVERED:  October 18, 2007




[1]See Tex. R. App. P. 47.4.